UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4298


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL PERNELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:03-cr-00282-FL-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carl     Pernell       appeals      the     forty-eight-month              upward

variant sentence imposed following the revocation of his term of

supervised release.           Before this court, Pernell asserts that the

district      court     procedurally        erred        in    classifying         the     most

significant of his four supervised release violations as a Grade

A violation and maintains that remand is necessary to allow the

court to conduct its variance analysis based on what he contends

is the correct, lower policy statement range.                           For the reasons

that follow, we disagree that remand is necessary and affirm the

revocation judgment.

              “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                          United States

v.    Webb,   738     F.3d    638,    640   (4th    Cir.       2013).     A    revocation

sentence that is both within the applicable statutory maximum

and    not    “plainly       unreasonable”        will    be   affirmed       on    appeal. *

United States v. Crudup, 461 F.3d 433, 437-38 (4th Cir. 2006).

In    determining        whether      a     revocation         sentence       is     plainly

unreasonable, we first assess the sentence for reasonableness,

utilizing       “the     procedural         and     substantive         considerations”


       *
        It is undisputed that Pernell’s sentence is within the
applicable   five-year  statutory  maximum.    See  21  U.S.C.
§§ 841(a)(1), 846 (2012); 18 U.S.C. §§ 3559(a)(1), 3583(e)(3)
(2012).



                                             2
employed in evaluating an original criminal sentence.                                    Id. at

438.

                A       revocation    sentence         is    procedurally      reasonable      if

the district court has considered both the policy statements

contained in Chapter Seven of the Sentencing Guidelines and the

18   U.S.C.         §    3553(a)     (2012)       factors      identified      in   18   U.S.C.

§ 3583(e) (2012).                  Id. at 439.          The district court must also

explain the chosen sentence, although this explanation “need not

be   as    detailed           or   specific”      as    is    required    for    an   original

sentence.           United States v. Thompson, 595 F.3d 544, 547 (4th

Cir.      2010).          A    sentence      is   substantively        reasonable        if    the

district court states a proper basis for concluding that the

defendant should receive the sentence imposed.                               Crudup, 461 F.3d

at 440.

                If, after considering the above, we decide that the

sentence is reasonable, we will affirm.                            Id. at 439.      Only if we

find      the       sentence         to      be    procedurally          or     substantively

unreasonable will we evaluate whether it is “plainly” so.                                Id.

                Assuming,          without    deciding,        that    the    district    court

erred in determining that the most serious of the four alleged

violations qualified as a Grade A violation, we readily conclude

that the error is harmless.                        See United States v. Savillon-

Matute, 636 F.3d 119, 123-24 (4th Cir. 2011) (explaining the

harmless        error         analysis    employed          when    evaluating      claims     of

                                                   3
procedural sentencing error).                It is abundantly clear from the

record that the court would impose the same sentence regardless

of whether the violation was a Grade A or a Grade B violation;

indeed, the district court said as much at the close of the

revocation hearing.

            Pernell avers that the error is not harmless because

the   district        court’s         explanation         for       the     variance       is

insufficient     to    justify        what       amounts      to      a   more    extensive

variance.      We cannot agree.         The district court offered a robust

and persuasive explanation for the sentence it selected, which

was   rooted    in    the   relevant         § 3553(a)        factors.           First,   the

district    court     was   concerned        by    the     fact     that,    despite      the

court’s prior lenient treatment, Pernell still did not abide by

the terms of his supervised release in that he frequently used

and sold drugs.         See Crudup, 461 F.3d at 440 (holding that

imposition      of    statutory        maximum         term    of     imprisonment        was

substantively        reasonable,        given          that     the       district     court

expressly relied on defendant’s “admitted pattern of violating

numerous     conditions          of   his    supervised            release[,]”       despite

several    extensions       of    leniency        by   the    district       court).       In

addition to Pernell’s repeated and unabated drug use, the court

also predicated its sentencing decision on Pernell’s five-year

period of abscondence from supervision.



                                             4
            These      facts    demonstrate         the     severity     of    Pernell’s

breach of the court’s trust, see Webb, 738 F.3d at 641 (citing

to Chapter Seven of the Sentencing Guidelines, which instructs

that a supervised release revocation sentence “should sanction

primarily the defendant’s breach of trust” (internal quotation

marks omitted)), and we conclude that this explanation is more

than sufficient to justify the variant sentence — regardless of

the   starting     point      for   the    variance.        See    United      States    v.

Brown, 495 F. App’x 300, 304 (4th Cir. 2012) (unpublished after

argument) (affirming revocation judgment against assignment of

error in classifying violation conduct because, on the relevant

record, this court was “hard pressed to discern an abuse of

discretion”      in    the    district      court’s       decision     to     impose    the

statutory   maximum        sentence),       cert.     denied,      133   S.     Ct.    1302

(2013).     Accordingly, we affirm the revocation judgment.                              We

dispense    with       oral    argument      because        the    facts      and     legal

contentions      are   adequately         presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            5